Citation Nr: 1431593	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for nummular eczema for the period from August 7, 2006, to April 25, 2012, and in excess of 60 percent from April 26, 2012.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

According to several DD Forms 214 currently associated with the record, the Veteran had active service from September to December 1992, from July 1995 to October 2001, from October 2002 to October 2003, from June 2004 to February 2005, and from March 21, 2008, to February 27, 2013.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for nummular eczema and assigned an initial zero percent rating, effective August 7, 2006.  

The Veteran appealed the initial rating assigned by the RO, arguing that he was entitled to a 60 percent disability rating for his service-connected nummular eczema from the date of the award of service connection.  Before the matter was certified to the Board, in an April 2103 rating decision, the RO increased the rating for the nummular eczema to 60 percent, effective April 26, 2012.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the date of the award of service connection nor did the Veteran withdraw his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Indeed, in May 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C., with respect to the issue on appeal.  At the hearing, the Veteran submitted additional evidence, along with a written waiver of initial RO review of that evidence.  38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran argues that he is entitled to an initial 60 percent disability rating for his service-connected eczema from August 7, 2006, the date of the award of service connection for that disability.  He reports that since that time, his eczema has required the twice daily use of Triamcinolone, a topical corticosteroid, as well as monthly to quarterly injections of Kenalog.  He contends that such treatment regimen qualifies him for a 60 percent rating under the applicable rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013) (providing a maximum 60 percent disability rating for eczema when "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period").  

After reviewing the record, the Board finds that additional evidentiary development is necessary.  First, given the nature of the issue on appeal, the clinical records of treatment for the eczema from the period from August 2005 to April 2012, are critical, although the matter is complicated by the fact that the Veteran was apparently on active duty during a significant portion of this period, i.e. from March 21, 2008, to February 27, 2013.  See 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. § 3.654, 3.700 (2013) (prohibiting payment of VA disability compensation benefits for any period for which the person receives active service pay).

In that regard, the Veteran has submitted what appears to be some service treatment records corresponding to a portion of his most recent period of active duty.  These records document eczema treatment he received at various military and naval medical facilities, including Bethesda Naval Clinic.  Nonetheless, these records appear to be incomplete, dated from 2008 to 2010 only.   Moreover, they do not appear to have been reviewed by the RO in adjudicating the issue on appeal.  

Second, the Veteran reports receiving treatment for many years at the VA Medical Center in Washington, DC (VAMC).  The only records from that facility currently associated with the record, however, are dated from April 2004 to June 2004, April 2007 to February 2008, and from December 2008 to November 2012.

The Veteran also reports receiving treatment for his eczema at the Walter Reed Army Medical Center and Dewitt Army Medical Center from 2008 to the present.  See VA Forms 21-4142s, received in June 2010.  It does not appear that complete records from these facilities were requested by the RO.  Such records must be obtained.

Third, the record shows that the Veteran has been receiving treatment from a private dermatologist since 2005, Dr. F.R.  Although Dr. F.R.'s office has provided August 2006 and May 2013 statements as well as a January 2014 disability benefits questionnaire, clinical records of treatment have not yet been requested.  

Fourth, and finally, in light of the Veteran's contentions, a VA medical opinion is necessary in order to determine whether the Veteran's use of the topical steroid Triamcinolone and/or injections of Kenalog may be considered systemic therapy such as corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran testified that his private dermatologist believes that the only safe continuous treatment for his skin condition is topical because the use of constant injections would result in organ failure.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake the necessary efforts to obtain clinical records pertaining to the appellant from Dr. F.R., for the period from August 2005 to the present.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Review the record and ensure that the complete clinical records from the following facilities for the period from August 2005, to the present are associated with the record on appeal:  the DC VAMC, Walter Reed Army Medical Center, and Dewitt Army Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Review the record and ensure that the complete service treatment records corresponding to his most recent period of active duty from March 21, 2008, to February 27, 2013, are secured and associated with the record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After the foregoing development has been completed, forward the electronic and paper claims folder to a VA dermatologist for the purpose of obtaining a medical opinion in support of the claim.  After reviewing the record, the dermatologist should provide an opinion as to whether the Veteran's eczema was shown to require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the period from August 2005 to April 2012.  In providing this opinion, the examiner is requested to specifically address the Veteran's contentions that his physician told him that the use of topical Triamcinolone should be considered a "systemic therapy such as corticosteroids or other immunosuppressive drugs."  The examiner should provide a complete explanation for all opinions provided.

4.  After the above development has been completed, the RO should review all the evidence of record in readjudicating the claim.  If the claim remains denied, the Veteran and any representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



